DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1 – 20 are allowed.

Applicants arguments found on pages 7-10 of the request for consideration received March 26, 2021 are sufficient to overcome the previous rejections of the final rejection mailed October 28, 2020. As such, the application is now in condition for allowance. An updated search was conducted and Zuschlag (US 10,507,779 B2) teaches a squib driver circuit for deployment of a deployable restraint in a vehicle: applying a voltage to the control device; acquiring a voltage curve or a current curve at the control device. 

The following is an examiner's statement of reasons for allowance: 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint.”
Claims 2 – 6 are allowable due to their dependence on the allowable claim 1.
With regard to claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint.”
Claims 8 – 15 are allowable due to their dependence on the allowable claim 7.
With regard to claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a high side short to battery voltage protection 
Claims 17 – 20 are allowable due to their dependence on the allowable claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836